FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OHEL RACHEL SYNAGOGUE; ERIC               
JOHANSING; ISADORE BREAUX, on
behalf of themselves and all others              No. 04-56894
similarly situated,
                Plaintiffs-Appellants,            D.C. No.
                                                CV-04-02130-PA
                  v.                              OPINION
UNITED STATES OF AMERICA,
                Defendant-Appellee.
                                          
         Appeal from the United States District Court
            for the Central District of California
          Percy Anderson, District Judge, Presiding

                  Argued and Submitted
          November 16, 2006—Pasadena, California

                       Filed March 6, 2007

     Before: Richard D. Cudahy,* Betty B. Fletcher, and
              Susan P. Graber, Circuit Judges.

                    Opinion by Judge Graber




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                2527
          OHEL RACHEL SYNAGOGUE v. UNITED STATES      2529


                       COUNSEL

Eric Honig, Law Office of Eric Honig, Marina del Rey, Cali-
fornia, for the plaintiffs-appellants.
2530        OHEL RACHEL SYNAGOGUE v. UNITED STATES
John E. Lee, Assistant United States Attorney, Los Angeles,
California, for the defendant-appellee.


                             OPINION

GRABER, Circuit Judge:

   The question before us is whether 28 U.S.C.
§ 2465(b)(1)(C) requires the government to disgorge interest
earned on seized currency when the government returns the
currency rather than initiating judicial forfeiture proceedings.
We answer that question “no” and, accordingly, affirm the
judgment of the district court.

        FACTUAL AND PROCEDURAL HISTORY

   The United States Drug Enforcement Administration
(“DEA”) seized currency from Plaintiffs Ohel Rachel Syna-
gogue, Isadore Breaux, and Eric Johansing in unrelated events.1
The DEA initiated a separate administrative forfeiture pro-
ceeding against each Plaintiff.2 Each Plaintiff promptly filed
a claim contesting the relevant forfeiture. In each instance the
DEA referred the matter to the United States Attorney’s
Office for the Central District of California, which chose not
to pursue a judicial forfeiture action as to any Plaintiff.
Instead, the government returned the principal amounts of the
seized funds.3 But the government did not remit any interest.
  1
     DEA agents seized $10,290 belonging to Ohel Rachel Synagogue on
October 5, 2001. On February 4, 2002, the DEA seized $4,010 in currency
from Breaux. Finally, the DEA seized $9,800 in currency from Johansing
on December 15, 2002.
   2
     The DEA initiated administrative forfeiture proceedings against the
Synagogue on November 21, 2001; against Breaux on March 20, 2001;
and against Johansing on February 9, 2003.
   3
     The principal amounts were returned on March 11, 2002 (to the Syna-
gogue), June 12, 2002 (to Breaux), and July 24, 2003 (to Johansing).
             OHEL RACHEL SYNAGOGUE v. UNITED STATES                    2531
   Plaintiffs brought suit on behalf of themselves and all oth-
ers similarly situated, that is, those whose assets were seized
by the government and later returned, without interest, after
the government decided not to institute judicial forfeiture pro-
ceedings. Plaintiffs sought payment of interest, attorney fees,
and costs under the Administrative Procedure Act, 5 U.S.C.
§ 701. Their sole theory of recovery was that 28 U.S.C.
§ 2465(b)(1)(C) requires the government to disgorge the inter-
est earned on the assets while in the government’s possession.4

   The government moved to dismiss the action pursuant to
Federal Rule of Civil Procedure 12(b)(1) and (6). The district
court granted the motion and dismissed the complaint with
prejudice. Plaintiffs then filed this timely appeal, in which
they challenge the ruling on their entitlement to interest, but
not the issues of attorney fees or costs.

                     STANDARD OF REVIEW

   We review de novo a district court’s dismissal of a com-
plaint for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6). Decker v. Advantage Fund Ltd., 362 F.3d
593, 595-96 (9th Cir. 2004). “A court may dismiss a com-
plaint only if it is clear that no relief could be granted under
any set of facts that could be proved consistent with the alle-
gations.” Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).
  4
    Plaintiffs ask us to remand the case to the district court with leave to
amend the complaint to include a claim for interest under United States v.
$277,000 U.S. Currency, 69 F.3d 1491 (9th Cir. 1995), if we disagree with
their statutory theory. Although Plaintiffs cited that case in a brief to the
district court, they did so only in support of their statutory argument. They
neither relied on this proposed cause of action below nor sought leave of
the district court to amend their complaint to add it. For that reason Plain-
tiffs are not entitled to the requested relief. See Taniguchi v. Schultz, 303
F.3d 950, 958-59 (9th Cir. 2002) (stating that, as a general rule, issues not
raised below may not be considered on appeal).
2532      OHEL RACHEL SYNAGOGUE v. UNITED STATES
                       DISCUSSION

   The Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”)
implemented a comprehensive revision of civil asset forfei-
ture law in the United States through the amendment of three
statutes: 18 U.S.C. §§ 983 and 985, and 28 U.S.C. § 2465. In
its amendment of 28 U.S.C. § 2465, CAFRA provided for the
payment of attorney fees, litigation costs, and post-judgment
interest by the government in certain circumstances.

  The relevant section of CAFRA, 28 U.S.C. § 2465, pro-
vides, in pertinent part:

       (a) Upon the entry of a judgment for the claimant
    in any proceeding to condemn or forfeit property
    seized or arrested under any provision of Federal law
    —

       (1) such property shall be returned forthwith to the
    claimant or his agent; and

       (2) if it appears that there was reasonable cause
    for the seizure or arrest, the court shall cause a
    proper certificate thereof to be entered and, in such
    case, neither the person who made the seizure or
    arrest nor the prosecutor shall be liable to suit or
    judgment on account of such suit or prosecution, nor
    shall the claimant be entitled to costs, except as pro-
    vided in subsection (b).

       (b)(1) Except as provided in paragraph (2), in any
    civil proceeding to forfeit property under any provi-
    sion of Federal law in which the claimant substan-
    tially prevails, the United States shall be liable for—

      (A) reasonable attorney fees and other litigation
    costs reasonably incurred by the claimant;
          OHEL RACHEL SYNAGOGUE v. UNITED STATES              2533
      (B) post-judgment interest, as set forth in section
    1961 of this title [28 USCS § 1961]; and

       (C) in cases involving currency, other negotiable
    instruments, or the proceeds of an interlocutory sale
    —

       (i) interest actually paid to the United States from
    the date of seizure or arrest of the property that
    resulted from the investment of the property in an
    interest-bearing account or instrument; and

       (ii) an imputed amount of interest that such cur-
    rency, instruments, or proceeds would have earned at
    the rate applicable to the 30-day Treasury Bill, for
    any period during which no interest was paid (not
    including any period when the property reasonably
    was in use as evidence in an official proceeding or
    in conducting scientific tests for the purpose of col-
    lecting evidence), commencing 15 days after the
    property was seized by a Federal law enforcement
    agency, or was turned over to a Federal law enforce-
    ment agency by a State or local law enforcement
    agency.

       (2)(A) The United States shall not be required to
    disgorge the value of any intangible benefits nor
    make any other payments to the claimant not specifi-
    cally authorized by this subsection.

      ....

       (D) If the court enters judgment in part for the
    claimant and in part for the Government, the court
    shall reduce the award of costs and attorney fees
    accordingly.

(Emphasis added.)
2534       OHEL RACHEL SYNAGOGUE v. UNITED STATES
   [1] The central issue here is whether the interest-payment
provision of § 2465(b)(1)(C) is triggered only when the gov-
ernment commences a judicial forfeiture proceeding against a
plaintiff, or also when the government remits a plaintiff’s
seized funds voluntarily, in response to an administrative
claim. Section 2465(b) grants fees, costs, and interest “in any
civil proceeding to forfeit property under any provision of
Federal law in which the claimant substantially prevails.”
(Emphasis added.) Does a “civil proceeding to forfeit proper-
ty” refer only to a “civil action” or judicial proceeding, or
does it encompass as well the administrative forfeiture pro-
ceedings that the DEA pursued with respect to Plaintiffs?

   [2] To answer that question, we must discern the intent of
Congress. See United States v. Am. Trucking Ass’ns, 310 U.S.
534, 542 (1940) (“In the interpretation of statutes, the func-
tion of the courts is easily stated. It is to construe the language
so as to give effect to the intent of Congress.”); see also
DeGeorge v. U.S. Dist. Court, 219 F.3d 930, 936 (9th Cir.
2000) (noting that the purpose of statutory interpretation is to
uncover congressional intent). We begin with the text of the
statute, read in its context, and we give undefined terms their
ordinary meanings. United States v. Daas, 198 F.3d 1167,
1174 (9th Cir. 1999).

   [3] Although the wording of § 2465(b)(1)(C) is not entirely
free from doubt, the most natural reading of the text is that
“any civil proceeding to forfeit property” refers to a proceed-
ing in court. The entirety of this statute comes into play only
“[u]pon the entry of a judgment for the claimant” in a pro-
ceeding to forfeit property. 28 U.S.C. § 2465(a). A judgment
is required, and a judgment occurs at the conclusion of a court
proceeding. See Black’s Law Dictionary 841 (6th ed. 1990)
(“The official and authentic decision of a court of justice upon
the respective rights and claims of the parties to an action or
suit therein litigated and submitted to its determination.”); see
also BP Am. Prod. Co. v. Burton, 127 S. Ct. 638, 643 (2006)
(interpreting 30 U.S.C. § 2415(a) to apply to judicial but not
             OHEL RACHEL SYNAGOGUE v. UNITED STATES                    2535
administrative proceedings based on the plain language of the
statute: “The key terms in this provision—‘action’ and
‘complaint’—are ordinarily used in connection with judicial,
not administrative, proceedings.”).

   In certain circumstances, the claimant may recover costs
“as provided in subsection (b).” 28 U.S.C. § 2465(a)(2). The
reference in § 2465(b) to a “civil proceeding” suggests that
(b) is narrower than (a). While (a) covers “any proceeding,”
which could include a proceeding involving criminal forfei-
ture, (b) is limited to only “civil” proceedings. See 28 U.S.C.
§ 2465(b)(2)(B) (providing that § 2465(b)(1) does not apply
if the claimant’s property is subject to criminal forfeiture).

    [4] Turning to the details of § 2465(b), if a claimant “sub-
stantially prevails” in a “civil proceeding to forfeit property,”
then the United States becomes liable for three categories of
the prevailing claimant’s expenses: attorney fees “and other
litigation costs"; “post-judgment interest"; and actual or
imputed interest “in cases involving currency,” negotiable
instruments, or sale proceeds. 28 U.S.C. § 2465(b)(1) (empha-
sis added). The first two parts of the package quite clearly
contemplate a court case, by referring to “litigation” and a
“judgment” for the claimant.5 Under the principle of ejusdem
generis, we should understand the third part of the same sec-
tion to be congruent with the first two. See Circuit City
Stores, Inc. v. Adams, 532 U.S. 105, 114-15 (2001) (stating
that, “[w]here general words follow specific words in a statu-
tory enumeration, the general words are construed to embrace
only objects similar in nature to those objects enumerated by
the preceding specific words” (internal quotation marks omit-
  5
    In an administrative forfeiture proceeding, the agency may enter a
“declaration of forfeiture,” 19 U.S.C. § 1609(b), not a judgment, but only
if no claimant contests the administrative forfeiture. Once a claimant con-
tests the forfeiture, the administrative proceeding stops and the matter is
referred to the United States Attorney’s Office either to return the property
or to commence a judicial forfeiture action. 19 U.S.C. § 1608.
2536       OHEL RACHEL SYNAGOGUE v. UNITED STATES
ted)). That reading is made more compelling here by Con-
gress’ reference to “cases.” 28 U.S.C. § 2465(b)(1)(C).

   [5] Congress’ requirement that a plaintiff “substantially
prevail” as a trigger for the recovery provisions further sup-
ports the conclusion that § 2465(b) applies only after a judi-
cial proceeding has occurred. If the Supreme Court has
already provided a definitive interpretation of the language in
one statute, and Congress then uses nearly identical language
in another statute, a court should give the language in the lat-
ter statute an identical interpretation unless there is a clear
indication in the text or legislative history that it should not
do so. See, e.g., United States v. Wells, 519 U.S. 482, 495
(1997). The Supreme Court defined the term “prevailing
party” in the context of the fee-shifting provisions of the Fair
Housing Amendments Act of 1988. It held that the term does
not include “a party that has failed to secure a judgment on
the merits or a court-ordered consent decree, but has nonethe-
less achieved the desired result because the lawsuit brought
about a voluntary change in the defendant’s conduct.” Buck-
hannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health &
Human Res., 532 U.S. 598, 600 (2001). In other words, to
“prevail,” a party must achieve an “alteration in the legal rela-
tionship of the parties” that bears a “judicial imprimatur on
the change.” Id. at 605. Under this definition, plaintiffs cannot
“substantially prevail” for purposes of § 2465(b) in the
absence of a judicial proceeding.

   Additionally, § 2465(b)(2) provides that the government
“shall not be required to disgorge the value of any intangible
benefits nor make any other payments to the claimant not spe-
cifically authorized by this subsection.” Subsection (b)(2) lists
exceptions to (b)(1)’s provision for the government’s payment
of fees, costs, and interest. If a claimant is convicted of a
crime for which the claimant’s interest in the property is sub-
ject to criminal forfeiture, (b)(1) does not apply. 28 U.S.C.
§ 2465(b)(2)(B). In certain circumstances the government is
not liable for costs and fees when there are multiple claims to
           OHEL RACHEL SYNAGOGUE v. UNITED STATES          2537
the same property. Id. § 2465(b)(2)(C). Finally, “[i]f the court
enters judgment in part for the claimant and in part for the
Government,” the award of fees and costs must be reduced
accordingly. Id. § 2465(b)(2)(D). If there were any doubt
about whether “judgment” in § 2465(b) could refer to an
agency determination, subsection (2)(D) would dispel it,
because it specifies that it is “the court” that “enters judg-
ment.”

   [6] The legislative history of § 2465(b) provides no indica-
tion that Congress intended anything other than the plain
meaning of the statute’s text. Indeed, the history of CAFRA
is largely silent with regard to the issue presented here. The
drafters indicated a concern with the absence in former § 2465
of any provision for the payment of interest. See H.R. Rep.
No. 105-358(I), 1997 WL 677201, at *34 (1997) (“Under cur-
rent law, even if a property owner prevails in a forfeiture
action, he will receive no interest for the time period in which
he lost use of his property. In cases where money or other
negotiable instruments were seized, or money awarded a
property owner, this is manifestly unfair.”). But nothing in
CAFRA’s history shows an intent to require the government
to pay interest to those whose property is returned without
their “prevail[ing] in a forfeiture action.”

   Plaintiffs argue that it is unfair for the government to take
their money, keep it for a few months, and return it without
compensating them for the loss of use of the funds. Their pol-
icy arguments may well be persuasive, but we cannot apply
general policies when Congress has adopted a specific statu-
tory remedy in § 2465(b). Plaintiffs may have other theories
of recovery, although they did not pursue them in this case.
See supra note 4. And Congress has supplied a different kind
of incentive for the government’s prompt action. See, e.g., 18
U.S.C. § 983(a)(3) (giving the government 90 days from the
submission of an administrative claim within which to file a
complaint against a seized asset, requiring the government to
release the property “promptly” if it fails to meet that dead-
2538       OHEL RACHEL SYNAGOGUE v. UNITED STATES
line, and forbidding further action to effect the civil forfeiture
of the property if the deadline is not met).

   [7] In summary, we hold that 28 U.S.C. § 2465(b)(1) pro-
vides for the payment of interest only when a claimant sub-
stantially prevails in a judicial forfeiture proceeding. Here, the
government commenced no judicial forfeiture proceeding but,
instead, returned Plaintiffs’ funds following their filing of
administrative claims. In that circumstance, they have no stat-
utory right to receive interest under 28 U.S.C.
§ 2465(b)(1)(C).

  AFFIRMED.